DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

	Claim 3 recites: “ wherein at least one of the source of silica is selected from the group of. . .. ”. The examiner interprets the phrase being a Markush language, but it is suggested the language should be written as: “wherein at least one of the source of silica is selected from the group consisting of . .. . . and mixtures thereof”.  

	Claim 4 recites: “ wherein at least one of the source of alumina is selected from the group of. . .. ”. The examiner interprets the phrase being a Markush language, but it is suggested the language should be written as: “wherein at least one of the source of alumina is selected from the group consisting of . .. . . and mixtures thereof”.  

	Claim 10 recites: “ wherein the source of metal cations is selected to be . …  or a combination thereof”. The examiner interprets the phrase being a Markush language, but it is suggested the language should be written as: “wherein the source of metal cations is selected  from a group consisting of . .. . . and mixtures thereof”.  
	Claim 18 recites: “ wherein the transition metal is selected from the group of . .. ”. The examiner interprets the phrase being a Markush language, but it is suggested the language should be written as: “wherein the transition metal is selected from the group consisting of . .. . . and a combination thereof”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, step h), (lines 12-13) describes “maintaining the gel composition at the crystallization temperature” but then step i), which follows step h) says “allowing the SSZ-13 zeolite to crystallize and precipitate”.  However, “the SSZ-13 zeolite” should be “the gel” in order to maintain consistency with the previous step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 7, 10, 11, 13, 14, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin (WO 2014/090698) and in view of Rivas-Cardona (US Pub.: 2015/0151286), “R-C” and evidenced by ACS Material.
As to Claims 1, 2, 13, 14, 15 and 16, Marin describes a method for synthesizing a Cu-SSZ-13 zeolite (title).  The process of making the product is formed by combining a mixture of water, a silicon source, an aluminum source, a Cu source, an OSDA (organic structure directing agent) and an alkali cation (pg. 6, lines 7-14).  The Cu source can be considered “a source of metal cations” even though the Cu source is not specifically in the form of a cation when added because the reference explains that Cu is a cationic species after calcination (pg. 7, lines 5-6).  The mixture is stirred (pg. 11, lines 2-3, 6) to form a gel (pg. 11, lines 7, 11).  The gel is then heated to crystallization time and temperatures (pg. 8, lines 7-15), which is from 100-200 degrees C for 6 hrs to 50 days (pg. 8, lines 11-13 and pg. 11, lines 11-13).  The product crystallized (pg. 11, lines 16-23). This is considered to meet the “allowing the SSZ-13 to crystallize” feature of Claim 1.  The product is then filtered from the mother liquor (pg. 8, lines 26-28), washed and then dried (pg. 11, lines 13-15).  The product made can include cubic particles (see Figure 3).  The product made forms average crystal sizes of 4-7µm (pg. 12, lines 30-32). 
	As to the precipitation feature, the claim states that the process allows for the mixture to crystallize and precipitate.  Since Marin waits and the product does crystallize and form a solid that is removable from the mother liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this feature is met by the process of Marin.
R-C describes an in-situ method of making a CHA-type sieve (para. 11), which R-C describes as being considered a “one-pot synthesis procedure” in the background (para. 8).  The process adds a metal during the synthesis of the zeolite (para. 11).  R-C explains that when using a one-pot synthesis procedure, adjust the SAR of the zeolite based on the composition of the starting synthesis mixture can be done (para. 48).  Particularly, R-C explains that an SAR of 1-15 or 15-24 or 16-20 or 22-24 can be achieved on based on the composition of the starting synthesis mixture and/or adjusting other variables (para. 48).  R-C explains that their catalyst can be used as an SCR to reduce NOx over broad temperatures (para. 25).  Effective SARs for their catalyst can be 10-30 (see Claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the SAR of Marin to a range of 10-30, as taught by R-C because R-C explains that when using a one-pot synthesis method this is known and that a 10-30 range is desirable when the zeolite is used as an SCR.
	R-C does not specifically state that their CHA is an SSZ-13, however, ACS Material states that SSZ-13 zeolites are CHA sieves (see “Applications”, line 1).
	Therefore, SSZ-13 zeolites are CHA sieves.

	As to Claim 3, Marin describes use a colloidal silica (see example 2).

	As to Claim 4, Marin teaches that the alumina source can be aluminum hydroxide (see example 2).

	As to Claim 5, Marin explains that the ratio of SiO2 to SDA (or OSDA) is from 1:0.001 to 2 (see pg. 6, lines 15-21).  This overlaps the claimed range.  In another example, the ratio can be from 0.05 to 1 (pg. 7, line 32), which abuts and touches the claimed range.

	As to Claim 7, Marin teaches that the amount of H2O to SiO2 is from 2-50 (pg. 7, lines 21-25 and pg. 8, lines 1-2).  

	As to Claims 10 and 11, Marin teaches use of NaOH (see examples, such as on pg. 11, line 9).

	As to Claim 19, Ariga teaches exposing the zeolite material to NOx-containing exhaust at a temperature of 500 degrees C and the catalyst reduces NOx gases (see table 6).  According to the specification of this application, the light-off temperature can be slightly below 250 degrees C (see Figure 1).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin and R-C as applied to claim 1 above, and further in view of Li (CN 106927474).
Li describes a method of making an SSZ-13 molecular sieve by combining a tetravalent source, a trivalent source, an alkali source, a templating agent, a hydroxide source and water and crystallizes the mixture (abstract).  Li explains that a number of compounds can be used as the silica source as well as the alumina source (see Invention Content, para. 15 and 16).  Specifically, Li explains that the tretravalent compound is silica (Invention content, para. 15) and the trivalent element is alumina (Invention content, para. 16), of which: sodium metaluminate, alumina oxide powder or boehmite can be some of the sources used (Invention Content, para. 16 starting with “said trivalent element is aluminum element. . “).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use boehmite as a source of alumina in the formation of SSZ-13 zeolite, as taught by Li for use in the manufacture of an SSZ-13 zeolite in Marin and R-C because Li explains that boehmite is an effective source of alumina for use in making this material.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin and R-C as applied to claim 1 above, and further in view of Zones (US Pat.: 4544538).
Marin teaches that the Alkali: SiO2 ratio can be from 0-1 (Claim 1) and the Alkali can be NaOH (pg. 11, line 9), but the reference does not state what the total OH to SiO2 ratio is.
Zones describes a method of making an SSZ-13 zeolite (abstract). The process includes use of an SDA (abstract) combined with an alumina source and a silica source (col. 4, lines 63-68) and an alkali source (col. 4, line 44, col. 5, lines 1-7).  The reaction mixture is crystallized under heated conditions (col. 5, lines 8-15), separated, filtered and dried (col. 5, lines 21-29). As to the ratio, Zones explains that the reference explains that the OH-/YO2 ratio can be from 0.95 to 1.10 (col. 4, lines 48-52).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add OH in ratio to SiO2 in an amount of 0.95 to 1.10, as taught by Zones for use with the manufacture of SSZ-13 in Marin and R-C because adding these compounds in this ratio is known to effectively produce an SSZ-13 material.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin and R-C as applied to claim 1 above, and further in view of Chen (CN 106315611).
	Marin explains that in the prior art known OSDAs such as N, N, N-trimethyl-1 adamantammonium is a known OSDA (pg. 3, lines 14-18) among other OSDAs.  In their process, Marin uses N, N, N-trimethyl-1 adamantammonium as an effective OSDA, but the reference does not state use of N, N, N-trialkyl adamantly ammonium hydroxide.
	Chen describes a method of making an SSZ-13 molecular sieve (title) using an N, N, N-trimethyladamantyl ammonium hydroxide (title).  The process includes a silicon source, an aluminum source and water to crystallize the product, followed by separation and rinsing (Novelty). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ N, N, N-trimethyladamantyl ammonium hydroxide as an SDA for the manufacture of SSZ-13, as taught by Chen for use with Marin and R-C because this is a variation of the N, N, N-trimethyl-1 adamantammonium SDA effective for making an SSZ-13 zeolite.
Claim(s) 1, 17, 18, 19, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable Ariga (EP 2657190), submitted in IDS and further in view of Cao (CN 101489674) and in view of Marin (WO 2014/090698).
Ariga describes a method of making a CHA zeolite (title), which can be a SSZ-13 (Claim 12).  The process of making the sieve involves combining a silica source, an aluminum source, an alkali source, an SDA and water (para. 25).  The alkali source can be in the form of a hydroxide (para. 28), such as NaOH (para. 57).  Na can be considered the metal cation of the claims.  The mixture is then heated from 100-200 degrees C under stirring and mixing conditions to crystallize the material (para. 35).  The mixture is subject to solid-liquid separation, washed and then dried (para. 35).  
	As to the precipitation feature, the claim states that the process allows for the mixture to crystallize and precipitate.  Since Ariga mixes until the product produces crystals (and thus solids) that are removable from the mother liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this feature is met by the process of Marin.
The SiO2/Al2O3 of the product is less than 15 (abstract) and has either a rhombohedral or cuboidal shape (para. 22).  As to the size, Ariga teaches a crystal size of 1-8µm (para. 21).
Ariga states that any temperature from 100-200 degrees C may be used (para. 35), but does not specifically teach a crystallization time of 9-24 hrs.
Cao describes a CHA sieve and a method of making the product (abstract and title).  The reference explains that the product can be made in a reactor under heat, but the duration depends on the temperature used and the heated conditions, when higher and typically shorter in duration (para. 50).
Marin describes a method for synthesizing a Cu-SSZ-13 zeolite (title).  The process of making the product is formed by combining a mixture of water, a silicon source, an aluminum source, a OSDA (organic structure directing agent) and an alkali cation (pg. 6, lines 7-14).  The Cu source can be considered “a source of metal cations” even though the Cu source is not specifically in the form of a cation when added because the reference explains that Cu is a cationic species after calcination (pg. 7, lines 5-6).  The mixture is stirred (pg. 11, lines 2-3, 6) to form a gel (pg. 11, lines 7, 11).  The gel is then heated to crystallization time and temperatures (pg. 8, lines 7-15), which is from 100-200 degrees C for 6 hrs to 50 days (pg. 8, lines 11-13 and pg. 11, lines 11-13).  Marin states that the time may vary based on  the particular component sources and crystallization conditions (pg. 8, lines 10-18). The product crystallized (pg. 11, lines 16-23) and was then filtered from the mother liquor (pg. 8, lines 26-28), washed and then dried (pg. 11, lines 13-15).  The product made can include cubic particles (see Figure 3).  The product made forms average crystal sizes of 4-7µm (pg. 12, lines 30-32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crystallization time may vary from 6-50 hrs when the slurry is heated at a temperature between 100-200 degrees C, as taught by Marin for use with the manufacture of an SSZ-13-type CHA of Ariga because Cao explains that when making a zeolite, higher temperatures are known to shorter the duration of heating.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin and R-C as applied to claim 12 above, and further in view of Simon (EP 2319902).
Simon teaches that in zeolites, the extraction of aluminum atoms from the framework decreases the Bronsted acidity of the zeolite and thus its catalytic activity (pg. 4, “Interest of the invention, para. 1, lines 5-6).  On the other hand, Simon explains that insertion of extra-lattice aluminum atoms into the framework (pg. 4, “Interest of the Invention”, line 16) or realumination allows an increase of the Bronsted acidity of the modified zeolites resulting in a catalyst and improves catalytic properties (pg. 4, “Interest of the invention, para.3, “this realumination allowing an increase of the Bronsted acidity of the modified zeolite”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the Bronsted acidity of the zeolite of Marin and evidenced by R-C because Bronsted acidity is known to be altered for catalytic activity by insertion or removal of aluminum in the zeolite framework.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 2, 2022